Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                       Illinois Official Reports                         accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2018.02.20
                                                                         17:34:14 -06'00'




                    Sperl v. Henry, 2017 IL App (3d) 150097



Appellate Court   SUSAN D. SPERL, Individually and as Executor of the Estate of
Caption           Joseph D. Sperl, Deceased, Plaintiff, v. DeAN J. HENRY; TOAD L.
                  DRAGONFLY EXPRESS, INC.; C.H. ROBINSON COMPANY,
                  INC., d/b/a C.H. Robinson Transportation Company, Inc.; C.H.
                  ROBINSON INTERNATIONAL, INC.; PBX, INC., d/b/a Tyson
                  Food Logistics, a Foreign Corporation; TYSON FRESH MEATS,
                  INC., a Foreign Corporation; and MICHAEL R. SMITH,
                  Defendants.–WILLIAM TALUC and SKYE TALUC, Plaintiffs, v.
                  C.H. ROBINSON COMPANY; C.H. ROBINSON COMPANY,
                  INC.; C.H. ROBINSON WORLDWIDE, INC.; C.H. ROBINSON
                  INTERNATIONAL, INC.; C.H. ROBINSON WORLDWIDE-LTL,
                  INC.; DeAN HENRY, Individually and d/b/a DJ Transport;
                  MICHAEL R. SMITH, Individually and d/b/a Toad L. Dragonfly
                  Express; and LUANN G. WHITENER-BLACK, Deceased,
                  Individually and       d/b/a     Toad    L.    Dragonfly    Express,
                  Defendants.–ANNETTE          SANDERS,       Individually and as
                  Administrator of the Estate of Thomas S. Sanders, Deceased, Plaintiff,
                  v. C.H. ROBINSON INTERNATIONAL, INC.; C.H. ROBINSON
                  COMPANY; C.H. ROBINSON WORLDWIDE, INC.; C.H.
                  ROBINSON COMPANY, LP; C.H. ROBINSON COMPANY, INC.;
                  C.H. ROBINSON WORLDWIDE FOUNDATION; DeAN J.
                  HENRY; LUANN G. WHITENER-BLACK, Deceased; and
                  MICHAEL R. SMITH, Individually and d/b/a Toad L. Dragonfly
                  Express, Defendants (C.H. Robinson Company, C.H. Robinson
                  Worldwide, Inc., C.H. Robinson International, Inc., and C.H.
                  Robinson Worldwide-LTL, Inc., Defendants, Cross-Plaintiffs-
                  Appellees, and Cross-Appellants; Toad L. Dragonfly Express, Inc.,
                  Defendant, Cross-Defendant-Appellant and Cross-Appellee).



District & No.    Third District
                  Docket No. 3-15-0097
     Filed                   December 6, 2017



     Decision Under          Appeal from the Circuit Court of Will County, Nos. 04-L-428,
     Review                  05-L-812, 09-L-5; the Hon. John Anderson and the Hon. Michael J.
                             Powers, Judges, presiding.



     Judgment                Reversed; cause remanded.


     Counsel on              Thomas P. Burke and David M. Lewin, of Querrey & Harrow, Ltd., of
     Appeal                  Chicago, for appellant.

                             Thomas H. Ryerson, Don R. Sampen, and Mark J. Sobczak, of
                             Clausen Miller, P.C., of Chicago, for appellees.



     Panel                   PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the
                             court, with opinion.
                             Justice McDade concurred in the judgment and opinion.
                             Justice Schmidt dissented, with opinion.


                                              OPINION

¶1         Defendant Toad L. Dragonfly Express, Inc. (Dragonfly), appeals an award of
       contribution entered against it and in favor of defendant C.H. Robinson Worldwide, Inc., and
       other related corporate entities (collectively, CHR). After a jury trial, judgments totaling
       $23,225,000 were entered, jointly and severally, against Dragonfly and its owner, Luann G.
       Whitener-Black (Black) (now deceased), DeAn Henry (Henry), and CHR in three
       consolidated tort actions stemming from a fatal automobile accident. Henry was the driver of
       a semi-tractor involved in the accident. Dragonfly is a federally licensed motor carrier that
       had leased Henry’s semi-tractor at the time of the accident, and CHR was the broker of the
       load Henry was carrying at the time.
¶2         After CHR fully satisfied the tort judgments (including postjudgment interest), CHR
       sought contribution from Dragonfly under the Joint Tortfeasor Contribution Act (Act) (740
       ILCS 100/0.01 et seq. (West 2014)). The trial court granted CHR contribution against
       Dragonfly for 50% of the jury’s total award in the underlying tort actions, including
       postjudgment interest. Dragonfly now appeals the trial court’s order granting contribution to
       CHR. Dragonfly argues that CHR is not entitled to contribution from Dragonfly because the
       Act creates a right of contribution based upon comparative fault and neither CHR nor

                                                 -2-
     Dragonfly were at fault in this case. Rather, each party was a blameless principal that was
     vicariously liable for the fault of the same agent (Henry). Dragonfly also argues that section
     2(e) of the Act bars CHR from seeking contribution from Dragonfly because (1) section 2(e)
     provides that a tortfeasor who settles with a claimant “is not entitled to recover contribution
     from another tortfeasor whose liability is not extinguished by the settlement” (740 ILCS
     100/2(e) (West 2014)) and (2) the three plaintiffs each settled with CHR without expressly
     releasing Dragonfly from liability. In the alternative, Dragonfly argues that, even if CHR was
     entitled to contribution, the trial court erred in awarding postjudgment interest as part of the
     contribution award because such interest is not collectable under the Act.
¶3       CHR argues that the trial court’s judgment should be affirmed because Dragonfly
     admitted both negligence and fault at trial, thereby acknowledging that it was directly liable
     for its own negligence, not merely vicariously for Henry’s negligence. Moreover, CHR
     maintains that, even if Dragonfly were liable only vicariously, contribution would still be
     available against Dragonfly under our appellate court’s reasoning in Equistar Chemicals, L.P.
     v. BMW Constructors, Inc., 353 Ill. App. 3d 593 (2004).
¶4       CHR also cross-appeals the trial court’s contribution judgment. In its cross-appeal, CHR
     argues that the trial court should have granted contribution against Dragonfly for 100% of the
     tort judgments (instead of the 50% awarded by the trial court) because Dragonfly’s
     admissions of fault and governing federal regulations made Dragonfly 100% responsible for
     the judgments. In the alternative, CHR contends that, because Henry’s portion of the
     common liability is “uncollectable,” section 3 of the Act (740 ILCS 100/3 (West 2014))
     required Dragonfly to pay contribution to CHR for Dragonfly’s own liability based on fault
     plus one half of any share of fault attributable to Henry, including applicable postjudgment
     interest already paid by CHR.

¶5                                            FACTS
¶6        CHR is a logistics company and a federally licensed freight broker that provides a variety
     of transportation-related services. CHR sells its services to shippers or other customers that
     need to transport goods and then contracts with licensed motor carriers to transport the
     goods. In 2004, Jewel Food Stores (Jewel) entered into a delivery contract with CHR under
     which CHR purchased produce for Jewel, stored it, and then arranged for transportation to
     Jewel’s various grocery stores.
¶7        At that time, Henry owned her own semi-tractor and leased it to Dragonfly, a federally
     licensed motor carrier. Dragonfly gave Henry permission to use Dragonfly’s carrier authority
     to book and deliver loads on her own. On March 29, 2004, Henry contacted CHR and agreed
     to deliver a load of potatoes from Idaho to CHR’s warehouse in Bolingbrook, Illinois, where
     they would be repackaged and then shipped to various Jewel grocery stores.
¶8        On the morning of April 1, 2004, Henry was driving a tractor-trailer containing CHR’s
     potatoes northbound on Interstate 55 en route to Bolingbrook. As she approached Plainfield,
     Henry noticed that the vehicles ahead of her were not moving. Henry was unable to stop her
     truck and ran over several vehicles, causing a multiple-car accident. Joseph Sperl and
     Thomas Sanders died in the collision, and William Taluc sustained serious injuries.
¶9        William and Skye Taluc and the estates of Sperl and Sanders sued Henry, Dragonfly, and
     CHR for wrongful death and personal injuries sustained as a result of Henry’s negligence. At
     trial, Henry admitted negligence and liability, and Dragonfly admitted liability and a “united”

                                                -3-
       negligence with Henry. CHR denied liability and sought contribution from Henry and
       Dragonfly for any judgment entered against it. The trial court severed CHR’s claim for
       contribution. The principal issue litigated at trial was whether the evidence was sufficient to
       establish an agency relationship between CHR and Henry, thereby rendering CHR
       vicariously liable for Henry’s negligence under the doctrine of respondeat superior. During
       the instruction conference, CHR submitted a proposed verdict form that would have asked
       the jury to allocate fault between Henry, Dragonfly, and CHR under section 2-1117 of the
       Code of Civil Procedure (Code) (735 ILCS 5/2-1117 (West 2008)). The trial court rejected
       CHR’s proposed verdict form. The jury subsequently found that an agency relationship
       existed between CHR and Henry and entered verdicts in the three consolidated actions
       totaling $23,775,000, jointly and severally, against Henry, Dragonfly, and CHR. The trial
       court subsequently reduced these verdicts by $500,000 in a posttrial order because it found
       that the plaintiffs had failed to prove conscious pain and suffering of the decedents.
¶ 10       CHR appealed. Our appellate court upheld the jury’s finding of an agency relationship
       between Henry and CHR because the evidence established that CHR had controlled the
       manner of Henry’s work performance in the delivery of the loads it brokered and had also
       controlled the manner of payment. Sperl v. C.H. Robinson Worldwide, Inc., 408 Ill. App. 3d
       1051, 1056-60 (2011). Our appellate court therefore affirmed the jury’s verdicts, as modified,
       and affirmed the judgment against CHR. Id. at 1060-61.
¶ 11       Our appellate court also affirmed the trial court’s denial of CHR’s proposed verdict form
       which would have asked the jury to allocate fault between Henry, Dragonfly, and CHR under
       section 2-1117 of the Code. Id. Our appellate court noted that section 2-1117 applies only if
       the tortfeasors’ liability is capable of being legally apportioned. Id. at 1060. It held that
       liability could not be apportioned between CHR and Henry because CHR’s liability was
       premised on the doctrine of respondeat superior, not upon any independent act of negligence
       by CHR. Id. In other words, CHR’s liability was entirely derivative of Henry’s liability; CHR
       was liable only because its agent (Henry) had acted negligently and caused harm to the
       plaintiffs and their decedents. As our appellate court explained:
                “ ‘When an action is brought against a master based on allegedly negligent acts of the
                servant and no independent wrong is charged on behalf of the master, liability is
                entirely derivative, being founded upon the doctrine of respondeat superior.’
                [Citation.] A principal found to be vicariously liable is not found to be at fault but,
                rather, only liable by application of the doctrine of respondeat superior. [Citation.] In
                such cases, there is only a basis for indemnity, not for apportionment of damages
                between the principal and the agent. [Citation.]
                    *** [T]he finding of an agency relationship between CHR and Henry eliminates
                the possibility of comparing conduct for purposes of apportioning liability. Henry
                admitted negligence, and the jury found that she was acting as CHR’s agent when the
                accident occurred. CHR was only found liable by application of the doctrine of
                respondeat superior. Since CHR’s liability is exclusively derivative, it is not entitled
                to an allocation or comparison of fault under section 2-1117 of the Code.” Id.
¶ 12       Our appellate court also rejected CHR’s argument that the jury should have been
       instructed to apportion liability between CHR and Dragonfly. Our appellate court found that
       CHR’s argument “ignore[d] the jury’s finding of an agency between CHR and Henry.” Id. at
       1061. It noted that, once an agency relationship was established, “CHR became entirely

                                                   -4-
       liable for Henry’s negligent conduct, which was the proximate cause of the accident.” Id.
       Accordingly, our appellate court concluded that “Dragonfly’s relationship with Henry ***
       d[id] not reduce CHR’s liability for plaintiffs’ damages.” Id. Our appellate court noted in
       passing that Dragonfly’s relationship with Henry “may” allow CHR to seek contribution
       from Dragonfly. Our appellate court said nothing further about contribution, presumably
       because that issue was not raised on appeal. (As noted above, CHR’s contribution claim
       against Dragonfly had been severed by the trial court and had not been decided by the jury at
       trial.)
¶ 13        CHR filed a petition for leave to appeal our appellate court’s judgment in the Illinois
       Supreme Court. On September 28, 2011, our supreme court denied CHR’s petition.
¶ 14        In October 2011, CHR paid more than $28 million to the three plaintiffs in satisfaction of
       the judgments entered in favor of each plaintiff, including all of the postjudgment interest
       that had accrued on those judgments at that time. Specifically, CHR paid $7 million plus
       interest to plaintiff Susan Sperl, $8.5 million plus interest to plaintiff Annette Sanders, and
       $7.775 million plus interest to plaintiffs William and Skye Taluc. 1 Each plaintiff
       subsequently executed and filed a “Satisfaction of Judgement” stating that the plaintiff had
       “received full satisfaction and payment from [CHR]” for the judgment entered against CHR
       and in favor of the plaintiff “plus accrued interest at the lawful rate and costs” and directing
       the clerk of court to “cancel and discharge the judgment as to CHR.”2
¶ 15        Thereafter, upon obtaining leave of the trial court, CHR filed an amended consolidated
       cross-claim (cross-claim) for contribution against Dragonfly. In count I of CHR’s
       cross-claim, CHR alleged that, because CHR had paid the judgments entered against all three
       of the defendants and was not at fault, CHR had paid more than its pro rata share of the
       judgments and was therefore entitled to contribution from Dragonfly under section 2 of the
       Act. CHR alleged that Dragonfly was negligent in several respects, including its failure to
       direct, supervise, and control Henry’s driving; its failure to adequately train Henry with
       respect to speed, braking, maintaining a proper lookout, and other aspects of her driving; and
       its failure to communicate with Henry regularly during the trip. CHR asked the trial court to
       determine the level of Dragonfly’s fault and to award CHR contribution against Dragonfly
       accordingly, plus interest.
¶ 16        In count II of its cross-claim, CHR alleged that Dragonfly, Henry, and CHR were found
       jointly and severally liable for the full amount of the judgments but that Henry’s share was
       uncollectable. Accordingly, CHR maintained that it was entitled to share with Dragonfly
       Henry’s uncollectable portion pursuant to section 3 of the Act. (740 ILCS 100/3 (West
       2010)). CHR asked the trial court to (1) determine the level of Henry’s fault and the
       uncollectable share of her liability based on such fault and (2) award CHR contribution
       against Dragonfly accordingly, “based on Dragonfly’s vicarious liability and equal share of
       responsibility, including post judgment interest.”


           1
             These amounts reflected the full verdicts as subsequently reduced by the trial court for the
       plaintiffs’ failure to prove damages for conscious pain and suffering of the decedents.
           2
             The “Satisfaction of Judgment” filed by plaintiff Susan Sperl directed the clerk to “cancel and
       discharge the judgment as to [CHR] only” and stated that “[t]his does not release or satisfy the
       judgment as to DeAn Henry or Luann Whitner-Black[sic] d/b/a Toad L. Dragonfly Express.”

                                                     -5-
¶ 17        In count III of its cross-claim, CHR alleged that, to the extent Dragonfly’s liability was
       vicarious, CHR still had a right to contribution under Illinois case law. CHR contended that,
       unless the court ordered contribution from Dragonfly to CHR, “a serious injustice will occur
       inasmuch as [CHR] will have paid the entire judgments *** and Dragonfly will have paid
       nothing, despite the fact that both Dragonfly and [CHR] were found to be equally responsible
       and liable.” CHR asked the trial court to determine whether Dragonfly’s liability was
       vicarious and to award CHR contribution accordingly, plus interest.
¶ 18        Dragonfly moved to dismiss CHR’s counterclaim. In its motion, Dragonfly argued,
       inter alia, that CHR had failed to state a claim for contribution under the Act because (1)
       liability and fault could not be apportioned between CHR and Dragonfly under the Act as
       both defendants were liable only vicariously by virtue of their employment or agency
       relationship with Henry and both had acted in concert with Henry, rendering each of them
       entirely liable for Henry’s negligence and for the judgments entered against all the
       defendants, and (2) CHR had “settled” with each of the plaintiffs without obtaining a release
       in favor of Dragonfly as required by section 2(e) of the Act (740 ILCS 100/2(e) (West
       2012)), thereby precluding CHR from obtaining contribution from Dragonfly.
¶ 19        On September 12, 2014, the trial court issued a written order denying Dragonfly’s motion
       to dismiss. In its order, the trial court expressly found that CHR’s payment to the plaintiffs
       “was a satisfaction of the outstanding judgment[s] and not a settlement.”
¶ 20        CHR asked the trial court to reassemble and reempanel the jury to consider the
       contribution issues raised in its cross-claim. The trial court denied this request for several
       reasons, including CHR’s failure to object to the dismissal of the jury after the trial and its
       failure to “adequately bring to [the trial court’s] attention the need to keep the jury for
       consideration of the contribution claim.”3 Thereafter, the parties agreed to submit trial briefs
       on the contribution issues containing references to the trial record so that the trial court could
       conduct a bench trial on those issues. The court agreed with the parties’ conclusion that a
       trial on the briefs, using the record and transcripts from the underlying trial, “was the best of
       several imperfect alternatives.” However, the trial court cautioned that its inability to observe
       live witnesses would make credibility determinations more difficult.
¶ 21        After reviewing the parties’ written submissions and all of the transcripts from the
       underlying trial, the trial court issued an order on September 12, 2014. In that order, the trial
       court rejected Dragonfly’s argument that CHR was foreclosed from bringing its claims for
       contribution and ruled that our appellate court’s prior ruling in the case “did not bar the
       contribution claim.” The trial court also ruled that “both CHR and Dragonfly engaged in
       conduct that equally contributed to the accident at issue.” For example, the court noted that,
       “among other things, CHR exercised significant control over *** Henry and the manner in
       which she operated her truck” and that Henry, “while acting (at least in part) as Dragonfly’s
       agent, operated the truck in such a way that led to the death of two people and the

           3
            The trial court also found that the jury would “probably not remember the evidence sufficient to
       consider the contribution claim” given that more than four years had passed since the verdicts were
       entered. It also noted that the case had received media attention and that the jurors had likely discussed
       the case with others. Further, after the discussing the matter with its administrative staff, the court
       opined that at least some of the original jurors “would likely be unavailable to participate for various
       reasons.”

                                                       -6-
       catastrophic injury of another.” Accordingly, on count I of CHR’s cross-claim, the trial court
       found that Dragonfly and CHR were “equally at fault” for the accident and “should be
       equally responsible for the damages awarded by the jury.” Based on this ruling, the trial court
       found it unnecessary to reach counts II or III of CHR’s cross-claim. However, the court noted
       that, “even if [it] were to reach those claims, the ultimate result would probably not be
       appreciably different.”
¶ 22       On January 20, 2015, the trial court issued a written “Final Judgment Order” which
       incorporated the September 12, 2014, order by reference and entered judgment in favor of
       CHR and against Dragonfly on count I of CHR’s cross-claim for contribution in the amount
       of $14,326,665.54. That amount constituted one half of the judgments paid by CHR to the
       three plaintiffs, including one half of the accumulated postjudgment interest.
¶ 23       This appeal followed.

¶ 24                                             ANALYSIS
¶ 25                                 1. The Availability of Contribution
¶ 26       On appeal, Dragonfly argues that the trial court erred as a matter of law in granting
       contribution in favor of CHR. Dragonfly maintains that contribution is available under the
       Act only where there is a basis for comparing fault among joint tortfeasors and where one
       tortfeasor has paid more than its pro rata share of the judgment based upon its relative
       culpability. Dragonfly argues that, because CHR and Dragonfly were found liable only
       vicariously (i.e., each was found liable based entirely upon its agency relationship with
       Henry rather than on any independent negligent conduct of its own), neither party was “at
       fault,” and there is no basis for comparing the relative fault of the parties. Dragonfly further
       contends that, because Henry’s negligent conduct caused the accident and CHR and
       Dragonfly were each 100% liable for Henry’s negligence, CHR did not pay more than its
       pro rata share of common liability even though it paid the entire judgment. We will uphold
       the trial court’s findings of fact unless they are against the manifest weight of the evidence
       (Mohanty v. St. John Heart Clinic, S.C., 225 Ill. 2d 52, 72 (2006)), but we review the trial
       court’s construction of the Act and its ruling on other questions of law de novo (Bueker v.
       Madison County, 2016 IL 120024, ¶ 13; Eychaner v. Gross, 202 Ill. 2d 228, 252 (2002)).
¶ 27       Section 2(a) of the Act provides, in relevant part: “[W]here 2 or more persons are subject
       to liability in tort arising out of the same injury to person or property, or the same wrongful
       death, there is a right of contribution among them, even though judgment has not been
       entered against any or all of them.” 740 ILCS 100/2(a) (West 2014). However, the next
       subsection of the Act clarifies that “[t]he right of contribution exists only in favor of a
       tortfeasor who has paid more than his pro rata share of the common liability, and his total
       recovery is limited to the amount paid by him in excess of his pro rata share.” 740 ILCS
       100/2(b) (West 2014). “The pro rata share of each tortfeasor shall be determined in
       accordance with his relative culpability.” 740 ILCS 100/3 (West 2014). In other words, a
       party’s “pro rata share of the common liability” is “measured by the extent to which his acts
       or omissions, whatever their nature, proximately caused the injury.” Heinrich v. Peabody
       International Corp., 99 Ill. 2d 344, 349 (1984); see also American National Bank & Trust Co.
       v. Columbus-Cuneo-Cabrini Medical Center, 154 Ill. 2d 347, 354 (1992) (“the Contribution
       Act is addressed only to the relative culpability of tortfeasors at fault in fact”); Kerschner v.
       Weiss & Co., 282 Ill. App. 3d 497, 502 (1996) (“Contribution contemplates the distribution

                                                   -7-
       of liability for a loss among joint tortfeasors according to each tortfeasor’s percentage of
       relative fault.”).
¶ 28       When a principal is held vicariously liable for its agent’s conduct (for example, when an
       employer is held liable for its employee’s negligence under the doctrine of
       respondeat superior), the principal is not “at fault in fact.” American National Bank, 154 Ill.
       2d at 354. The principal has not committed any independent tortious act that harmed the
       plaintiff and that renders the employer directly liable for such harm. Rather, liability for the
       agent’s negligent conduct is imposed upon the principle as a matter of policy based solely
       upon the principal’s relationship with the agent. See, e.g., Bean v. Missouri Pacific R.R. Co.,
       171 Ill. App. 3d 620, 625 (1988). In such cases, “[o]nly the agent is at fault in fact for the
       plaintiff’s injuries” (American National Bank, 154 Ill. 2d at 354); the principal is “blameless”
       (id.). Thus, while the doctrine of vicarious liability may render a principal liable to injured
       third parties as a matter of policy, the principal “is not thereby considered a wrongdoer and
       would not be a ‘tortfeasor’ for purposes of the Contribution Act.” Bean, 171 Ill. App. 3d at
       625; see also Bristow v. Griffitts Construction Co., 140 Ill. App. 3d 191, 194 (1986) (“Under
       the doctrine of vicarious liability, an employer is held liable to a third party even when the
       employer is free from all fault. *** [T]he employer is held liable as a matter of policy, but he
       is not a wrongdoer” or a tortfeasor.). Because the principal’s liability is entirely derivative
       upon the agent’s conduct, there is no basis for comparing the principal’s “fault” to the agent’s
       fault; the principal is liable to the exact same extent that the agent is liable even though only
       the agent is at fault in fact. See Bristow, 140 Ill. App. 3d at 194 (“The liability of the master
       and servant for the acts of the servant is deemed that of one tortfeasor and is a consolidated
       or unified one.”); see also Bean, 171 Ill. App. 3d at 625. Accordingly, although a vicariously
       liable principal who pays a judgment may seek indemnification from its agent, it may not
       seek contribution from the agent. American National Bank, 154 Ill. 2d at 354.
¶ 29       In this case, CHR paid the judgments and subsequently sought contribution from
       Dragonfly. However, like CHR, Dragonfly was found liable for Henry’s negligent conduct
       only vicariously and was not found to be at fault in fact. 4 Thus, Dragonfly stands in the
       identical position as CHR. Both entities are 100% liable for Henry’s negligence by operation
       of law, but neither party is at fault in fact. The only party shown to be at fault in fact was
       Henry. (Henry was the only party found to have committed acts or omissions that
       proximately caused the plaintiffs’ injuries.) Thus, for contribution purposes, both Dragonfly
       and CHR are “blameless” and there is no basis to compare their respective “fault” as required
       by the Act. Moreover, because Dragonfly and CHR are each 100% liable for the damages

           4
             As shown in greater detail below, Dragonfly admitted liability and a “unified” negligence with
       Henry based upon its agency relationship with Henry. CHR has not identified any admissions or
       evidence presented at trial suggesting that Dragonfly was also directly liable for its own independent
       acts of negligence. Moreover, in its order granting contribution to CHR, the trial court held that
       Dragonfly had “engaged in conduct that equally contributed to the cause of the accident at issue”
       because “Henry, while acting (at least in part) as Dragonfly’s agent, operated the truck in such a way
       that led to the death of two people and the catastrophic injury of another.” Thus, although the trial court
       imputed Henry’s conduct to Dragonfly under the law of agency, it did hold that Dragonfly had engaged
       in any negligent conduct that contributed to the accident apart from Henry’s conduct. Thus, both the
       jury in the underlying action and the trial court in the contribution action found Dragonfly liable
       vicariously, not directly.

                                                       -8-
       caused by Henry, neither would pay more than its pro rata share of the common liability
       even if it paid the entire judgment. Accordingly, under the unique facts presented in this case,
       (i.e., one principal seeking contribution from another principal where both principals are
       liable only vicariously for the actions of the same agent who was the sole cause in fact of the
       accident), the Act provides no remedy.
¶ 30        CHR argues that the trial court correctly found that contribution was available against
       Dragonfly because (1) during the underlying trial, Dragonfly repeatedly admitted its own
       negligence (not merely its vicariously liability for Henry’s negligence), (2) our appellate
       court’s statement in its decision affirming the jury’s verdict that Dragonfly’s relationship
       with Henry “may allow CHR to seek contribution from Dragonfly” is “law of the case,” and
       (3) in Equistar Chemicals, 353 Ill. App. 3d 593, our appellate court held that a vicariously
       liable defendant may be held responsible for contribution. We address these arguments in
       turn.
¶ 31        First, although Dragonfly admitted to “negligence” during the trial, it never admitted that
       it committed any independent tortious act or omission that caused the plaintiffs’ injuries. For
       example, (1) during her opening statement, Henry’s and Dragonfly’s counsel stated, “my
       clients have admitted their negligence,” (2) during cross-examination, defendant Black,
       Dragonfly’s owner, acknowledged that she had “conceded [her] negligence,” (3) outside of
       the presence of the jury, counsel for Henry and Dragonfly counsel argued that Henry and
       Dragonfly should be listed together on the jury verdict forms, rather than separately as two
       individual defendants, because there had been a “united” admission of negligence and
       liability and “the same admission of negligence and liability” had been made as to both
       defendants (Dragonfly’s counsel ultimately prevailed in this argument, and Henry and
       Dragonfly were listed together on the verdict forms), (4) subsequently, in an argument before
       the court regarding CHR’s contribution claim, counsel for Henry and Dragonfly
       acknowledged that she had admitted “fault” and “all the negligence” as to the plaintiffs’
       claim on behalf of Dragonfly and Henry, and (5) during closing argument, counsel for Henry
       and Dragonfly stated that “if my clients [Black] and ** Henry could turn back the hands of
       time and correct their omissions, their mistakes, their actions, they would.” After closing
       arguments, the trial court instructed the jury that Henry and Black, “doing business as Toad
       L. Dragonfly Express, have admitted they were negligent, and the negligence was a
       proximate cause of [the] injuries to the plaintiffs.”
¶ 32        These admissions of the “united” negligence of Henry and Dragonfly merely
       acknowledge that Dragonfly was negligent to the same extent that Henry was. Neither Black
       nor Dragonfly admitted to performing any negligent acts or omissions, aside from Henry’s
       negligent driving, that causally contributed to the accident.5 CHR has not identified any

           5
            CHR argues that Dragonfly admitted to such actions or omissions when it failed to answer the final
       amended complaints filed by the plaintiffs, which contained allegations of independent negligence by
       Dragonfly. However, the final versions of the Sanders and Taluc complaints alleged that Dragonfly was
       liable for Henry’s conduct under an agency theory and did not allege any independent negligent
       conduct by Dragonfly. The final version of Sperl’s complaint (“Sperl’s Fourth Amended Complaint”)
       did allege independent negligent acts or omissions by Dragonfly. However, Dragonfly filed an Answer
       to that complaint that explicitly denied those allegations. CHR does not point to any specific allegations
       of negligent conduct by Dragonfly in any of the plaintiffs’ operative complaints that were not denied by
       Dragonfly.

                                                       -9-
       evidence of such conduct that was presented at trial. Counsel for Henry and Dragonfly
       argued successfully that Henry and Dragonfly should be listed together on the jury verdict
       forms as “DeAn Henry and Luann Whitner [sic] Black d/b/a/ [sic] Toad L. Dragonfly
       Express” because there had been a “united” admission of negligence and liability and “the
       same admission of negligence and liability” had been made as to both defendants. This
       admission of a “unified” negligence of Henry and Dragonfly is consistent with an admission
       of vicarious liability. See Bristow, 140 Ill. App. 3d at 194 (“The liability of the master and
       servant for the acts of the servant is deemed that of one tortfeasor and is a consolidated or
       unified one.”); see also Bean, 171 Ill. App. 3d at 625.
¶ 33       Moreover, the jury instructions simply stated that Henry and Black, “doing business as
       Toad L. Dragonfly Express, have admitted they were negligent, and the negligence was a
       proximate cause of [the] injuries to the plaintiffs.” The jury was not instructed to find
       Dragonfly negligent if it found that Dragonfly had committed some negligent conduct
       separate and apart from Henry’s negligent driving. Moreover, the jury did not issue a special
       verdict making any such finding; rather, it merely issued a general verdict against CHR and
       “DeAn Henry and Luann Whitner [sic] Black d/b/a/ [sic] Toad L. Dragonfly Express.”
       Similarly, the trial court’s ruling on CHR’s contribution claim is not based on any finding of
       independent “fault” or negligence by Dragonfly aside from Henry’s fault, which was
       ascribed to Dragonfly. Although the trial court stated that CHR and Dragonfly “engaged in
       conduct that equally contributed to the cause of the accident,” it did not identify any
       independent acts of negligence by Dragonfly. The only example the court provided of any
       conduct by Dragonfly that “contributed to the cause of the accident” was Henry’s operation
       of the truck while acting as Dragonfly’s agent. Thus the trial court, like the jury, appeared to
       predicate Dragonfly’s “fault” and liability entirely upon Henry’s conduct under a theory of
       vicarious liability.
¶ 34       In sum, despite its many admissions of “united negligence” with Henry, Dragonfly never
       admitted that it was at fault in fact for the accident, and neither the jury nor the trial court so
       held.6
¶ 35       CHR also argues that the availability of contribution from Dragonfly was established as
       “law of the case” in our appellate court’s previous decision affirming the jury’s verdict
       against CHR. We disagree. “[T]he law of the case doctrine bars relitigation of an issue
       previously decided in the same case.” Krautsack v. Anderson, 223 Ill. 2d 541, 552 (2006); see
       also First Chicago Insurance Co. v. Molda, 2015 IL App (1st) 140548, ¶ 34. However, the
       issue of whether CHR could seek contribution from Dragonfly was not decided in the prior
       appeal. That appeal addressed only two issues: (1) whether the jury had properly found that
       Henry was acting as CHR’s agent at the time of the accident and (2) whether the trial court
       had properly rejected CHR’s proposed verdict form which would have asked the jury to
       allocate fault between Henry, Dragonfly, and CHR under section 2-1117 of the Code. The
       issue of contribution was not raised in the prior appeal because it had not been decided
       during the trial proceedings that were the subject of the appeal. As noted, the trial court had

           6
           Assuming arguendo that the trial court’s contribution judgment included a finding that Dragonfly
       was at fault in fact for the accident, such a finding would be against the manifest weight of the evidence.
       The contribution action was based entirely upon the evidence presented during the underlying trial, and
       CHR identifies no evidence presented at trial of any independent acts of negligence by Dragonfly.

                                                       - 10 -
       severed CHR’s contribution claim prior to trial and CHR did not object when the jury was
       dismissed without deciding CHR’s contribution claim. CHR’s contribution claim was
       litigated and decided by the trial court only after our appellate court issued its prior decision
       in this case. Thus, our appellate court did not and could not have decided the contribution
       issue during the prior appeal. Although our appellate court’s prior decision noted in passing
       that Dragonfly’s relationship with Henry “may” allow CHR to seek contribution from
       Dragonfly, that statement was merely obiter dictum that cannot serve as law of the case.
¶ 36        CHR also argues that, in Equistar Chemicals, our appellate court “reject[ed] *** [the]
       argument that a vicariously liable defendant cannot be held responsible for contribution.” In
       Equistar Chemicals, the plaintiff was injured while working at defendant Equistar’s premises
       when he was struck by a truck driven by one of the plaintiff’s coworkers (Bromberek). The
       plaintiff sued both Bromberek and Equistar for negligence. The plaintiff alleged that
       Bromberek was negligent in his driving and that Equistar was negligent “in connection with
       the condition of the premises on which the injuries occurred.” Equistar Chemicals, 353 Ill.
       App. 3d at 595. Equistar filed a third-party claim for contribution against Bromberek and
       BMW Constructors, Inc. (BMW), Bromberek’s and the plaintiff’s employer. Id. Equistar’s
       complaint alleged that BMW was both directly liable for its own alleged negligence and
       vicariously liable for Bromberek’s alleged negligence. Bromberek moved to dismiss
       Equistar’s complaint because the complaint alleged that Bromberek and the plaintiff were
       both employees of BMW at the time of the accident and the Workers’ Compensation Act
       (820 ILCS 305/1 et seq. (West 2002)) provides the exclusive remedy for workplace
       negligence actions filed against coemployees. Equistar Chemicals, 353 Ill. App. 3d at 595.
       Before the trial court ruled on Bromberek’s motion, Bromberek settled with the plaintiff for
       $5000 in exchange for a full and complete release of Bromberek and his insurer. The
       settlement agreement did not release BMW. Thereafter, BMW moved for summary judgment
       as to Equistar’s contribution claim, arguing (inter alia) that the plaintiff’s settlement with
       Bromberek extinguished BMW’s purported vicarious liability for Bromberek’s negligence.
       Id. at 596.The trial court granted BMW’s motion.
¶ 37        Our appellate court reversed. Our appellate court began its analysis by noting that section
       2(c) of the Act provides that a settlement between a plaintiff and one of several joint
       tortfeasors “ ‘does not discharge any of the other tortfeasors from liability *** unless its
       terms so provide.’ ” Id. at 600 (quoting 740 ILCS 100/2(c) (West 1994)). Our appellate court
       noted that the settlement between the plaintiff and Bromberek did not purport to release
       BMW. Although our appellate court acknowledged that prior supreme court and appellate
       court precedent held that a settlement with an agent extinguishes the principal’s vicarious
       liability (see, e.g., American National Bank, 154 Ill. 2d at 355; Bristow, 140 Ill. App. 3d at
       191-92), it ruled that the settlement at issue should not be construed as releasing BMW for
       several reasons. First, our appellate court found American National Bank and Bristow
       distinguishable because each of those cases involved a direct action against a principal in
       quasi-contract (i.e., a claim for implied indemnification) rather than a contribution claim
       brought by a third-party plaintiff. Equistar Chemicals, 353 Ill. App. 3d at 603. Thus, in
       American National Bank and Bristow, the dismissal of the principal upon the settlement with
       the agent “would affect only the plaintiff’s own recovery, potentially limiting it to the
       amount of the settlement.” Id. By contrast, in Equistar’s case, treating the plaintiff’s
       settlement with Bromberek as extinguishing BMW’s vicarious liability would bar Equistar’s


                                                  - 11 -
       contribution claim and force Equistar to pay more than its fair share for the plaintiff’s
       injuries. Id. Our appellate court held that this would “contraven[e] *** the Contribution Act,”
       which seeks to “eliminat[e] inequity between joint tortfeasors.” (Internal quotation marks
       omitted.) Id.
¶ 38       Second, our appellate court held that the “significant” and “dispositive” difference
       between Equistar’s case and American National Bank and Bristow was the application of the
       Workers’ Compensation Act in Equistar’s case. Equistar Chemicals, 353 Ill. App. 3d at
       597-98, 603-04. The Workers’ Compensation Act “subsume[s] the negligence of a coworker
       into the [workers’] compensation claim against the employer” and “permit[s] only one
       simplified recovery of prescribed damages payable to the injured employee without
       consideration of fault.” Id. at 598. The Workers’ Compensation Act bars actions by a worker
       injured on the job against an allegedly negligent coworker acting within the scope of his
       employment. Id. The Workers’ Compensation Act also bars contribution claims by any party
       against allegedly negligent coworkers. Id. Accordingly, there was “no legal basis on which
       any claim of negligence could be maintained against Bromberek by either [the plaintiff] or
       Equistar.” Id. For that reason, our appellate court concluded that allowing the plaintiff’s
       settlement with Bromberek to release the employer [BMW] would “do[ ] an end run around
       the Workers’ Compensation Act.” Id. Our appellate court noted that these “dispositive”
       considerations were not implicated in American National Bank or Bristow because the
       plaintiffs in those cases “were neither employed by the principal nor coworkers of the
       person(s) whose actions formed the basis for the vicarious liability claim.” Id. at 603-04.
       Accordingly, there was “no need to factor the Workers’ Compensation Act into the analysis”
       in deciding those cases. Id. at 604. Our appellate court found that the “interplay” between the
       Workers’ Compensation Act and the Act is what distinguished the case before it from
       American National Bank and Bristow. Id. at 597.
¶ 39       Equistar Chemicals is distinguishable from the case at bar in several material respects.
       First, this case does not require the application of the Workers’ Compensation Act. The
       plaintiffs in the underlying tort actions were neither employees of Dragonfly nor coworkers
       of the person whose actions formed the basis of the vicarious liability claim against
       Dragonfly (i.e., Henry). Thus the issue that our appellate court identified as “dispositive” in
       Equistar Chemicals is wholly absent here. Second, as explained in greater detail below, this
       case does not involve the construction and application of a settlement agreement under the
       Act, as did Equistar Chemicals.
¶ 40       Third, Equistar Chemicals involved a contribution action brought by a tortfeasor
       (Equistar) against a principal (BMW) who was vicariously liable for the negligence of a
       separate, independent tortfeasor (Bromberek). Equistar owned the premises where the
       accident occurred, and it was alleged to have engaged in negligent conduct “in connection
       with the condition of the premises.” Bromberek, on the other hand, was alleged to have acted
       negligently while driving the truck that struck the plaintiff. Equistar’s negligent conduct was
       therefore entirely separate and distinct from Bromberek’s negligent conduct, which formed
       the basis for BMW’s vicariously liability. Accordingly, by seeking contribution from BMW,
       Equistar was seeking contribution for the fault of a separate tortfeasor (Bromberek) who
       played a role in causing the plaintiff’s injuries that was separate and distinct from the role
       played by Equistar. In the instant case, by contrast, there is only one tortfeasor who is at fault
       in fact (Henry), and CHR and Dragonfly are both vicariously liable for that same tortfeasor’s


                                                   - 12 -
       negligent conduct. Thus, by seeking contribution against Dragonfly, CHR is seeking
       contribution for conduct for which it is entirely responsible. In effect, CHR is seeking
       contribution for the fault or relative culpability of its own agent. The Act does not authorize
       such a claim. See American National Bank, 154 Ill. 2d at 354. Moreover, because its agent
       was 100% responsible for the accident, CHR would not be required to pay more than its fair
       share of liability if its contribution claim were barred.7
¶ 41       Our appellate court expressly limited its decision in Equistar Chemicals to the particular
       facts presented in that case, which included (1) a settlement with an agent that did not
       expressly release the agent’s principal from liability, (2) an employment relationship between
       the plaintiff and one of the defendants, which required the court to apply the Workers’
       Compensation Act, and (3) a third-party tortfeasor seeking contribution for the independent
       negligent acts of a separate tortfeasor. Equistar Chemicals, 353 Ill. App. 3d at 597. None of
       those facts are presented in this case. Accordingly, Equistar Chemicals is inapposite and does
       not support CHR’s argument.8
¶ 42       In sum, we hold that a principal who is vicariously liable for the negligent conduct of its
       agent may not seek contribution under the Act against another principal who is vicariously
       liable for the same conduct of the same agent where (1) the agent is the only tortfeasor who is
       at fault in fact and (2) there is no evidence that either of the principals was at fault in fact.
       One of the main purposes of the Act is to allocate the plaintiff’s damages among the parties
       fairly “based upon their relative degree of fault.” Corley v. James McHugh Construction Co.,
       266 Ill. App. 3d 618, 624 (1994); see also Orejel v. York International Corp., 287 Ill. App. 3d
       592, 599 (1997) (ruling that the Act was enacted to encourage settlements and “allow[ ] for
       an equitable sharing of damages among tortfeasors according to their relative culpability”).
       Damages cannot be apportioned according to the parties’ relative fault when there is only one
       tortfeasor at fault in fact. In this case, Henry was the only tortfeasor whose negligent acts or
       omissions caused the plaintiffs’ damages. Neither CHR nor Dragonfly were at fault in fact,
       and both CHR’s and Dragonfly’s liability was entirely derivative of Henry’s conduct. Thus,
       CHR is not entitled to contribution from Dragonfly under the Act.
¶ 43       The dissent suggests that American National Bank supports a contrary conclusion. Infra
       ¶ 64. As the dissent notes, near the end of its opinion in American National Bank, our
       supreme court observed, “[p]arenthetically,” that the Act should apply to settlements between
       a principal and a third-party plaintiff because “[s]uch a settlement has the effect of creating,
       in the blameless principal, an interest indistinguishable from the contribution interests of the
       ‘other tortfeasors’ at fault in fact.” American National Bank, 154 Ill. 2d at 355. In my view,
       however, the dissent takes this statement out of context and misinterprets it.
           7
             Equistar, by contrast, was not 100% at fault for the harm caused to the plaintiff in Equistar
       Chemicals. Bromberek was also at fault in fact. Thus, unlike CHR, Equistar would have been forced to
       pay more than its fair share of the common liability if its contribution claim were barred.
           8
             Ramsey v. Morrison, 175 Ill. 2d 218 (1997), another case upon which CHR relies, also involved an
       employment relationship between the underlying plaintiff and the contribution defendant. Moreover, as
       in Equistar Chemicals, the contribution claim was brought by a third party tortfeasor against the
       plaintiff’s employer, which would have been vicariously liable for the alleged negligent driving of the
       plaintiff’s coworker. Thus, in Ramsey, as in Equistar Chemicals (and unlike this case), the fault of the
       party seeking contribution was separate and distinct from the fault of the agent, and both parties
       separately contributed to the plaintiff’s injuries.

                                                     - 13 -
¶ 44       As an initial matter, because American National Bank addressed the effect of a settlement
       between an agent and a plaintiff, the supreme court’s passing, “parenthetical” statement
       regarding the potential effect of a settlement between a principal and a plaintiff is merely
       obiter dictum that is not binding law.
¶ 45       Moreover, when read in its proper context, the statement at issue does not suggest that
       contribution should be available in the case at bar. Immediately before making the statement
       at issue, the supreme court had adopted the Bristow rule that “any settlement between the
       agent and the plaintiff must also extinguish the principal’s vicarious liability,” regardless of
       whether the settlement had explicitly released the principal. Id. The supreme court adopted
       this rule as “means to rationally reconcile concerns regarding the effect of settlements in the
       quasi-contractual [i.e., vicarious liability] context given [the] viability of implied indemnity.”
       Id. Specifically, the supreme court was concerned that, “if implied indemnity against an
       agent is not barred by a plaintiff’s settlement with the agent, there is little to encourage the
       agent’s desire to settle. [Citation.] Yet, if implied indemnity is precluded by such a settlement
       in which the plaintiff retains all legal claims against the principal, the settlement defeats the
       purpose of retaining implied indemnity.” Id. at 354. These concerns do not arise when a
       principal settles with the agent. Accordingly, the supreme court stated that, where a principal
       settles with a plaintiff, the Act’s rule governing settlements (rather than the Bristow rule)
       should apply, i.e., “[t]he release of the agent from liability to the plaintiff, as well as
       preservation of the principal’s implied indemnity claim, depends *** on the agent’s being
       named in the settlement.” Id. at 355; see also 740 ILCS 100/2(e) (West 2014). Thus, when
       our supreme court stated that “the Contribution Act should *** apply” in such circumstances,
       it was referring to the Act’s rule regarding the effect of settlements, and the application of
       that rule to a settling principal’s indemnification claim against its agent. Our supreme court
       was not suggesting that, where a blameless principal settles with a plaintiff, the principal
       should be able to obtain contribution from the agent. Any such suggestion would contradict
       the primary bases for the court’s holding in American National Bank, namely that (1) “the
       Contribution Act is addressed only to the relative culpability of tortfeasors at fault in fact”
       and is therefore “ill-suited to the task of addressing quasi-contractual relationships” like those
       of principal and agent and (2) “[i]n cases of vicarious liability, there is only a basis for
       indemnity, not for apportionment of damages [or comparison of fault] as between the
       principal and agent.” (Internal quotation marks omitted.) American National Bank, 154 Ill. 2d
       at 354. American National Bank clearly suggests that contribution should not be available
       under the facts presented in this case (two principals, both of whom are entirely vicariously
       liable for the negligence of the same agent, where the agent was the only tortfeasor at fault in
       fact) because there is no basis to compare fault or apportion damages between the parties.
       See id. at 353-55; see also Bean, 171 Ill. App. 3d at 625; Bristow, 140 Ill. App. 3d at 194.
¶ 46       The dissent also suggests that our holding in this case is “unjust” and undermines the
       Act’s goals of “equitably enforcing damages among defendants and encouraging
       settlements.” Infra ¶¶ 64, 70. However, as our supreme court has made clear, the Act
       promotes the equitable sharing of damages among tortfeasors at fault in fact according to
       their relative culpability. Heinrich, 99 Ill. 2d at 349; American National Bank, 154 Ill. 2d at
       354. As noted, there is no basis to compare fault or assign relative culpability between CHR
       and Dragonfly in this case; neither party is at fault in fact, and each is entirely vicariously
       liable for Henry’s negligence. Thus, the Act cannot apply. Although it might seem unjust to


                                                   - 14 -
       hold CHR entirely liable for all the damages caused by Henry, we are bound by the text of
       the Act and by our supreme court cases interpreting it. It is up to the legislature to create a
       right of contribution among two or more defendants who are each vicariously liable for the
       acts or omissions of the same agent. As currently written, the Act provides no such remedy
       because it explicitly predicates the right of contribution on the comparison of fault among
       separate tortfeasors, each of whom causally contribute to the plaintiffs’ injuries. 740 ILCS
       100/3 (West 2014); see also Heinrich, 99 Ill. 2d at 349; American National Bank, 154 Ill. 2d
       at 354. 9 We cannot contravene the Act’s plain language and our supreme court’s
       construction of the Act in order to advance our own sense of fairness or to promote the policy
       of encouraging settlements among tortfeasors.
¶ 47       By rejecting CHR’s contribution claim in this case, we are not holding that a vicariously
       liable defendant may never be held liable for contribution. To the contrary, a joint tortfeasor
       may obtain contribution against a defendant who is vicariously liable for the negligence of its
       agent so long as the tortfeasor and the agent are both at fault in fact (i.e., so long as the
       tortfeasor seeking contribution is independently at fault and is not merely vicariously liable
       for the same agent’s negligence).

¶ 48                   2. Whether CHR and the Plaintiffs Executed a “Settlement”
                                          That Barred Contribution
¶ 49       Because we reverse the trial court’s contribution award for the reasons stated above, we
       do not need to address Dragonfly’s alternative argument that CHR was barred from seeking
       contribution from Dragonfly pursuant to section 2(e) of the Act. However, if we were to
       address that argument, we would reject it. Section 2(e) provides that “[a] tortfeasor who
       settles with a claimant pursuant to paragraph (c) is not entitled to recover contribution from
       another tortfeasor whose liability is not extinguished by the settlement.” 740 ILCS 100/2(e)
       (West 2014). Accordingly, a joint tortfeasor who wishes to settle with the plaintiff must
       secure the plaintiff’s release of the other tortfeasor in order to preserve its contribution rights
       against that tortfeasor. State Farm Fire & Casualty Co. v. Jones, 329 Ill. App. 3d 219, 222
       (2002); see also Dixon v. Chicago & North Western Transportation Co., 151 Ill. 2d 108, 116
       (1992) (holding that a defendant who settled with the plaintiff was barred from seeking
       contribution from other defendants who were not parties to the settlement agreement, and
       ruling that “[a] party that settles may seek contribution only from parties whose liability was
       extinguished by that same settlement”). Dragonfly argues that CHR was barred from seeking
       contribution against Dragonfly under section 2(e) because CHR entered into “settlements”
       with the plaintiffs that did not release CHR from liability.
¶ 50       Dragonfly’s argument fails for a simple reason: CHR did not “settle” with any of the
       plaintiffs. Rather, it entered into satisfactions of judgment with each of the plaintiffs by fully

           9
            Our research has uncovered two Restatement sections that authorize contribution among two or
       more blameless principals who are each vicariously responsible for the conduct of a common agent.
       See Restatement (First) of Restitution § 99 (1937) and Restatement (Second) of Agency § 317(A)(1)
       (1958). However, no Illinois court has adopted either of these Restatement provisions, and the
       legislature did not enact a similar provision in the Act. To the contrary, our supreme court’s decision in
       American National Bank and decisions issued by our supreme court and our appellate court in other
       cases appear to be incompatible with these Restatement sections.

                                                      - 15 -
       paying the judgments entered in favor of each plaintiff. Each of the documents at issue was
       entitled a “Satisfaction of Judgment,” and the trial court acknowledged them to be
       satisfactions, not settlements. They could not have been settlements because they were
       executed after the judgments were entered and because CHR paid the judgments in full and
       did not condition payment upon the plaintiffs offering any consideration aside from
       discharging the judgments. Thus, section 2(e) did not apply, and CHR was not required to
       secure the plaintiffs’ express release of Dragonfly in order to preserve its contribution rights
       against Dragonfly. In any event, the satisfactions obtained by CHR in exchange for its full
       payment of the judgments extinguished any potential liability of Dragonfly to the plaintiffs,
       as contemplated by section 2(e). See Solimini v. Thomas, 293 Ill. App. 3d 430, 436 (1997).10

¶ 51                  3. Whether Postjudgment Interest Is Awardable Under the Act
¶ 52        Dragonfly also argues that the trial court erred by including in its contribution award the
       interest that CHR paid on the underlying judgment. Dragonfly maintains that the Act “limits
       contribution to tort liability,” whereas a party’s liability for interest “does not arise out of
       tort, but rather is statutory, and arises out of the judgment.” For this reason, Dragonfly
       contends that interest is not a “common liability” awardable under the Act.
¶ 53        Because we reverse the trial court’s contribution award in its entirety, we do not need to
       address Dragonfly’s argument on this issue. However, even if we were to address it, we
       would reject it. Postjudgment interest accrued on the damages is awarded under the interest
       on judgment provision of the Code of Civil Procedure as a matter of law. 735 ILCS 5/2-1303
       (West 2010); see also Certain Underwriters at Lloyd’s, London v. Abbott Laboratories, 2014
       IL App (1st) 132020, ¶ 62 (ruling that “the imposition of statutory interest from the date the
       final judgment was entered is mandatory”). Statutory interest is “ ‘made a part of the
       judgment’ ” under section 2-1303. Travelers Insurance Co. v. Robert R. Anderson Co., 112
       Ill. App. 3d 812, 816 (1983). The jury verdicts were entered against the defendants jointly
       and severally. Accordingly, if CHR were entitled to contribution, it would be entitled to
       collect any amount that it paid in excess of its pro rata share of the judgment based on its
       relative culpability, plus any postjudgment interest that had accrued on any such amount
       from the time the underlying judgment was entered until CHR satisfied the judgment.

¶ 54                                     4. CHR’s Cross-Appeal
¶ 55       In its cross-appeal, CHR argues that trial court’s contribution award should have been
       larger. First, CHR argues that the trial court should have awarded CHR the entire amount of
       the judgments and interest that CHR paid because (1) our appellate court previously found
       that CHR was not at fault, whereas Dragonfly admitted fault during the trial court
       proceedings, and (2) governing federal regulations rendered Dragonfly directly (and not
       merely vicariously) liable for 100% of the damages caused by Henry. In the alternative, CHR

           10
             Although the “Satisfaction of Judgment” filed by plaintiff Susan Sperl directed the clerk to
       “cancel and discharge the judgment as to [CHR] only” and stated that it did “not release or satisfy the
       judgment as to DeAn Henry of Luann Whitner-Black [sic] d/b/a Toad L. Dragonfly Express,” this does
       not change the fact that CHR and Sperl executed a satisfaction rather than a settlement. As a matter of
       law, the full satisfaction provided by CHR discharged all of the defendants’ liability to Sperl, including
       Dragonfly’s. See Solimini, 293 Ill. App. 3d at 436.

                                                      - 16 -
       maintains that because Henry’s portion of the common liability is “uncollectable,” Dragonfly
       is liable for “its own liability based on fault, plus one half of any share of fault attributable to
       Henry, including applicable post-judgment interest already paid by [CHR].”
¶ 56        We do not find these arguments to be persuasive. As noted above, Dragonfly did not
       admit its own independent “fault” at trial; it merely admitted that it was fully responsible for
       Henry’s negligence as a matter of law. Neither CHR nor Dragonfly was at fault in fact.
       Therefore, their “fault” cannot be compared for purposes of allocating responsibility for
       damages under the Act.
¶ 57        Moreover, contrary to CHR’s contention, the governing federal regulations do not make
       Dragonfly directly liable for Henry’s negligent conduct. Leases between tractor-trailer
       owners like Henry and federally licensed motor carriers lessees like Dragonfly are governed
       by 49 C.F.R. § 376.12(c)(1) (2004). That regulation provides, in relevant part, that leases
       between authorized motor carriers and vehicle owners “shall provide that the *** carrier
       lessee shall have exclusive possession, control, and use of the [leased] equipment for the
       duration of the lease,” and that the carrier lessee “shall assume complete responsibility for the
       operation of the equipment for the duration of the lease.” (Emphases added.) Id. Moreover,
       another governing regulation defines “employee” broadly as “a driver of a commercial motor
       vehicle (including an independent contractor while in the course of operating a commercial
       motor vehicle), a mechanic, and a freight handler.” (Emphasis added.) 49 C.F.R. § 390.5
       (2004). Courts have interpreted these provisions as rendering the lessee motor carrier
       vicariously liable for any injuries caused to a third party by the operation of the leased
       vehicle.11 However, our research has not uncovered any case holding or implying that a
       motor carrier lessee is directly liable for such injuries. As noted above, Dragonfly admitted
       that it was 100% vicariously liable for the injuries and deaths caused by Henry’s negligent
       operation of the leased vehicle. Accordingly, the federal regulation at issue does not change
       our analysis as to CHR’s contribution claim against Dragonfly.
¶ 58        We also reject CHR’s argument that it is entitled to contribution from Dragonfly for
       Henry’s purportedly “uncollectable” share of the contribution liability. As CHR notes,
       section 3 of the Act provides that, if the obligation of one of the joint tortfeasors is
       uncollectable (i.e., if one of the joint tortfeasors is unable to pay his pro rata share of the

           11
              Jackson v. O’Shields, 101 F.3d 1083, 1086 (5th Cir. 1996) (ruling that, if there is an existing lease
       between an Interstate Commerce Commission (ICC) authorized carrier and an owner of leased
       equipment and the equipment bears the carrier’s ICC placard, then the driver of the equipment will be
       deemed to be the carrier’s “statutory employee” and the carrier will be held “vicariously liable for
       injuries resulting from the use of the leased equipment”); see also Morris v. JTM Materials, Inc., 78
       S.W.3d 28, 38-39 (Tex. App. 2002) (“Because under the [Federal Motor Carrier Safety Regulations]
       interstate motor carriers have both a legal right and duty to control leased vehicles operated for their
       benefit, the regulations create a statutory employee relationship between the employees of the
       owner-lessors and the lessee-carriers,” and “an interstate [motor] carrier is vicariously liable as a matter
       of law” under the governing federal regulations for the negligence of its statutory employee drivers);
       Castro v. Budget Rent-A-Car System, Inc., 65 Cal. Rptr. 3d 430, 436 (Ct. App. 2007) (“The control and
       responsibility requirements under federal law render lessee carriers vicariously liable, notwithstanding
       traditional principles of agency, for injuries sustained by third parties resulting from the negligence of
       the drivers of leased vehicles.” (Internal quotation marks omitted.)); Aequicap Insurance Co. v. Canal
       Insurance Co., 693 S.E.2d 863, 866-67 (Ga. Ct. App. 2010).

                                                       - 17 -
       common liability based upon his or her relative culpability), “the remaining tortfeasors shall
       share the unpaid portions of the uncollectable obligation in accordance with their pro rata
       liability.” 740 ILCS 100/3 (West 2014). Applying this provision, CHR argues that, because
       CHR and Dragonfly stipulated that Henry had no personal assets from which any judgment
       against her could be collected, CHR and Dragonfly should have shared Henry’s portion of
       the common liability, which was “uncollectable.”
¶ 59       We disagree. As noted above, CHR is not entitled to contribution because Henry was the
       only party at fault in fact, and CHR was 100% vicariously liable for Henry’s negligent
       conduct. When CHR paid the damages caused by Henry’s negligence, it fully discharged
       Henry’s liability to the plaintiffs based upon Henry’s relative culpability (100%). As CHR’s
       agent, Henry had no contribution liability to CHR. See American National Bank, 154 Ill. 2d
       at 354 (ruling that a party that is vicariously liable for the negligent conduct of its agent may
       not obtain contribution from the agent). Thus, Henry’s share of common liability was not
       “uncollectable”; it was nonexistent. Put another way, for purposes of contribution, Henry was
       not a separate tortfeasor from CHR. CHR was entirely liable for Henry’s obligation by
       operation of the law of agency. Thus, when CHR fully satisfied the judgment, no portion of
       the judgment remained “uncollectable” or subject to contribution.

¶ 60                                      CONCLUSION
¶ 61      For the foregoing reasons, we reverse the judgment of the circuit court of Will County
       awarding contribution to CHR, and we remand the case to the circuit court for further
       proceedings.

¶ 62      Reversed; cause remanded.

¶ 63       JUSTICE SCHMIDT, dissenting:
¶ 64       I agree with the majority’s analyses on all issues except the dispositive one: CHR’s right
       to contribution from Dragonfly. The majority’s hypertechnical construction of the Act leads
       to an absurd and unjust result certainly not intended by the legislature. To a large extent, the
       majority hangs its hat on American National Bank, 154 Ill. 2d 347. Supra ¶ 27. The issue in
       American National Bank was whether the Act effectively abolished actions for common law
       implied indemnity for situations involving vicarious liability. The supreme court concluded it
       did not. American National Bank, 154 Ill. 2d at 348. The supreme court no doubt stated that
       reconciliation of certain concerns begins with recognition that the Act is addressed only to
       the relevance of culpability of tortfeasors at fault in fact. Id. at 354. However, the supreme
       court went on to note: “Parenthetically, we also agree with those commentators that
       settlements between the principal and the plaintiff merit different consideration. [Citation.]
       Such a settlement has the effect of creating, in the blameless principal, an interest
       indistinguishable from the contribution interests of the ‘other tortfeasors’ at fault in fact.
       [Citation.] The Contribution Act should therefore apply.” Id. at 355.
¶ 65       This is such a case that “merit[s] different consideration.” Id. Additionally, the Act states,
       “[W]here 2 or more persons are subject to liability in tort arising out of the same injury to
       person or property, or the same wrongful death, there is a right of contribution among them.”
       740 ILCS 100/2(a) (West 2014). Both CHR and Dragonfly qualify as persons subject to
       liability in tort arising out of the same injury to persons or property, et cetera. Because

                                                   - 18 -
       contribution addresses payment of a common debt, the Act requires only that “the persons
       seeking contribution and the persons from whom contribution is sought be potentially
       capable of being held liable to the plaintiff in a court of law or equity.” Vroegh v. J&M
       Forklift, 165 Ill. 2d 523, 529 (1995).
¶ 66       If the Act applies only to tortfeasors, CHR and Dragonfly are vicarious tortfeasors. Their
       tort liability stems from the legal maxim, qui facit per alium facit per se, meaning “he who
       acts through another does the act himself.” See 1 William Blackstone, Commentaries
       *429-30. Although Henry drove the semi that caused this accident, her principals are liable
       for her tort as if they were driving. Both principals shared a common debt which CHR
       discharged to Dragonfly’s benefit.
¶ 67       With respect to relative culpability under the Act, I believe the majority confuses
       principals of joint and several liability with the concept of pro rata share under the Act. The
       majority says the Act provides no remedy to blameless principals in cases such as this. This
       is so, says the majority, because the blameless principal has no relative culpability. Supra
       ¶¶ 28-29.
¶ 68       Henry, CHR, and Dragonfly, under principles of joint and several liability, were each
       100% liable to pay the judgment in this case. That does not mean that we have a 300% pie to
       slice up when talking about pro rata shares. While the law is crystal clear that the principal
       has no right of contribution against his agent, there is no reason in a case such as this (where
       two principals share a common agent) that the two blameless principals should not share the
       common liability. As the majority points out, both principals are blameless when it comes to
       fault in fact. That makes them equally responsible for purposes of contribution. The theory is
       that as between two tortfeasors, the contribution is not a recovery for the tort but enforcement
       of an equitable duty to share liability for the wrong done. Doyle v. Rhodes, 101 Ill. 2d 1, 14
       (1984). Neither equity nor common sense supports the refusal to apply that same principal to
       two vicarious tortfeasors (principals). Therefore, pursuant to the Act, CHR and Dragonfly
       have equal relative culpability; their pro rata shares are each 50%. The trial judge did not err
       in awarding judgment to CHR against Dragonfly for 50% of CHR’s payment.
¶ 69       In addressing this dissent, the majority observes that our supreme court “was not
       suggesting that, where a blameless principal settles with a plaintiff, the principal should be
       able to obtain contribution from the agent.” (Emphasis omitted.) Supra ¶ 45. I never said it
       was. The case before us involves the issue of contribution between two blameless, yet
       equally liable, principals.
¶ 70       This interpretation of the Act serves its two primary policies: equitably enforcing
       damages among defendants and encouraging settlements. BHI Corp. v. Litgen Concrete
       Cutting & Coring Co., 214 Ill. 2d 356, 365 (2005). Furthermore, the majority’s rule reduces
       the incentive in cases like this for one of the principals to step up and quickly pay a judgment
       or, for that matter, settle a case before the trial court enters judgment. Under the majority’s
       rule, the paying principal would not be entitled to any rights or remedies against a coprincipal
       that the Act provides.
¶ 71       For these reasons, I respectfully dissent and would affirm the trial court’s judgment.




                                                  - 19 -